United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-35
Issued: July 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2009 appellant filed a timely appeal of the August 17, 2009 decision of the
Office of Workers’ Compensation Programs adjudicating her schedule award claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has greater than 11 percent impairment to each lower
extremity.
FACTUAL HISTORY
On November 10, 2005 appellant, then a 57-year-old supervisor, filed an occupational
disease claim alleging that she developed an injury to her lower extremities caused by frequent
standing and walking required in her job. On December 20, 2005 the Office accepted bilateral
plantar nerve lesions. On February 24 and April 21, 2006 appellant underwent surgery on her
left and right lower extremities, respectively, for excision of neuromas. The surgery was
performed by Dr. Seth M. Anderson, an attending podiatrist. Appellant returned to limited duty

on August 31, 2006 with standing restricted to five hours a day. On December 19, 2006 the
Office accepted the additional condition of bilateral tarsal tunnel syndrome. Appellant
underwent a left tarsal tunnel release on December 20, 2006. She returned to limited duty on
March 25, 2007 with standing restricted to two hours a day. On December 10, 2007 appellant
filed a claim for a schedule award. In 2008 she advised the Office that Dr. Anderson did not
provide impairment ratings. Appellant requested a referral to a physician who could provide an
impairment rating for her lower extremities.
On April 21, 2008 Dr. Jack C. Tippett, a Board-certified orthopedic surgeon, reviewed
the medical history and provided findings on physical examination. Appellant advised that she
had pain in both ankles and feet. Dr. Tippett stated that her feet were normal in appearance with
healed scars between the second and third toes on the dorsum of both feet. Posteromedially over
the left ankle there was also a healed incisional scar that was mildly tender to external pressure.
There was mild tenderness in both ankles with assisted inversion, eversion and dorsiflexion.
There was no swelling. There were areas of hypesthesia between the second and third toes of
both feet. These areas were checked with the two-point discrimination test in which there was
little duplication of response to the two points adjusted to one centimeter differences. Range of
motion was mildly decreased. Left ankle extension was decreased at 8 degrees and flexion was
normal at 40 degrees which constituted seven percent lower extremity impairment for mildly
decreased extension according to Table 17-11 at page 537 of the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
Inversion of the left ankle was decreased at 11 degrees and eversion was decreased at 7 degrees
which constituted four percent impairment based on Table 17-12 at page 537 (two percent each
for mildly decreased inversion and eversion). Right ankle extension was mildly decreased at 0
degrees and flexion was normal at 40 degrees which constituted seven percent impairment.
Right ankle inversion was mildly decreased at 12 degrees and eversion was mildly decreased at 5
degrees. Dr. Anderson found that appellant’s chronic pain did not appear to be significantly
intense, particularly when she wore her orthotics and used reasonable restraint in standing and
walking. He calculated 11 percent combined impairment to each lower extremity for decreased
range of motion.
On May 3, 2008 an Office medical adviser noted that Dr. Anderson found no impairment
due to pain, sensory change or weakness. His calculation of 11 percent impairment to each left
lower extremity was correct based on the fifth edition of the A.M.A., Guides.
By decision dated May 15, 2008, the Office granted appellant a schedule award based on
11 percent impairment of each lower extremity for 63.36 weeks, from August 27, 2007 to
November 12, 2008.1
On May 12, 2009 appellant requested reconsideration. She contended that she had
impairment to both lower extremities due to chronic pain in both ankles and feet. In a June 10,
2008 report, Dr. Anderson noted that appellant had pain in her left medial rearfoot caused by scar
tissue. On July 14, 2009 he stated that she had continuing pain to the balls and rear area of both
1

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use of the lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by 11 percent for each lower
extremity equals 63.36 weeks of compensation.

2

feet. Dr. Anderson discussed possible pain management evaluation if she decided to decline
further surgery. December 23, 2008 magnetic resonance imaging (MRI) scan reports of the left
and right foot were unremarkable. December 30, 2008 x-ray reports of the feet were essentially
negative.
On August 13, 2009 an Office medical adviser indicated that Dr. Anderson’s reports did
not establish that appellant had greater than 11 percent impairment to each lower extremity.
By decision dated August 17, 2009, the Office affirmed the May 15, 2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Act2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides (5th ed.) has been adopted by the Office as the appropriate
standard for evaluating schedule losses.4
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic, functional and diagnosis based.5
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.6 The diagnosis-based method may
be used to evaluate impairments caused by specific fractures and deformities, as well as
ligamentous instability, bursitis and various surgical procedures, including joint replacements
and meniscectomies.7 The functional method is used for conditions when anatomic changes are
difficult to categorize, or when functional implications have been documented and includes
range of motion, gait derangement and muscle strength.8 The evaluating physician must
determine which method best describes the impairment of a specific individual based on patient
history and physical examination.9 When uncertain about which method to use, the evaluator
should calculate the impairment using different alternatives and choose the method or

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id..

5

A.M.A., Guides 525.

6

Id.

7

Id.

8

Id. at 525, Table 17-1.

9

Id. at 548, 555.

3

combination of methods that gives the most clinically accurate impairment rating.10 If more than
one method can be used, the method that provides the higher impairment rating should be
adopted.11
ANALYSIS
The Board finds that this case is not in posture for a decision.
Dr. Tippett noted that appellant had pain in both ankles and feet. He stated that her feet
were normal in appearance with healed scars between the second and third toes on the dorsum of
both feet. Posteromedially over the left ankle there was a healed incisional scar that was mildly
tender to external pressure. There was mild tenderness in both ankles with assisted inversion,
eversion and dorsiflexion. There were areas of hypesthesia between the second and third toes of
both feet. Left ankle extension was decreased at eight degrees which constituted seven percent
lower extremity impairment for mildly decreased extension according to Table 17-11 at page 537
of the fifth edition of the A.M.A., Guides. Inversion of the left ankle was decreased at 11
degrees and eversion was decreased at 7 degrees which constituted four percent impairment
based on Table 17-12 at page 537. Right ankle extension was mildly decreased at zero degrees
which constituted seven percent impairment. Right ankle inversion was mildly decreased at 12
degrees and eversion was mildly decreased at 5 degrees. Dr. Anderson found that appellant’s
chronic pain did not appear to be significantly intense, particularly when she wore her orthotics
and used reasonable restraint in standing and walking. He correctly calculated 11 percent
impairment to each lower extremity based on the range-of-motion measurements and the fifth
edition of the A.M.A., Guides.
The Board finds that Dr. Tippett did not provide sufficient explanation for excluding
impairment due to chronic pain. Dr. Anderson noted that appellant had chronic pain to the balls
and rear area of both feet. He discussed the possibility of pain management if she decided to
decline further surgery. Dr. Tippett found that appellant’s chronic pain was not “significantly
intense.” The fifth edition of the A.M.A., Guides does not require that pain be significant to
constitute impairment. It provides that sensory deficit or pain be rated using Table 16-10 at page
482.12 This table includes six grades of sensory deficit or pain, ranging from Grade 5 (no
impairment) to Grade 0 (complete sensory loss or severe pain). Grades 4 through 1 include
varying degrees of sensory loss or pain. Dr. Anderson failed to explain why not one of the
grades in Table 16-10 was applicable to appellant’s chronic pain level. Therefore, his opinion as
to appellant’s lower extremity impairment requires additional explanation. On remand the
Office should ask Dr. Tippett to provide a supplementary report addressing the issue of whether
appellant has any impairment to her lower extremities due to sensory loss or pain based on Table
16-10 and any other applicable sections of the fifth edition of the A.M.A., Guides. After such
further development as the Office deems necessary, it should issue an appropriate decision.

10

Id. at 526.

11

Id. at 527, 555.

12

Id. at 550, 17.2l (Peripheral Nerve Injuries).

4

CONCLUSION
The Board finds that this case is not in posture for a decision. On remand the Office
should obtain a supplementary report from Dr. Tippett explaining whether appellant has any
impairment to her lower extremities due to sensory loss or pain.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 17, 2009 is set aside and the case is remanded for further
action consistent with this opinion.
Issued: July 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

